DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 09/07/2021.
	 
Response to Amendment
The Examiner has acknowledged the amended claims 1 – 18, and the submission of new claim 19.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0198811; hereinafter Yu) in view of Masayoshi KISHIDA (US 20170272445; hereinafter KISHIDA).
Regarding claim 1, Yu discloses an information processing apparatus comprising 
a processor (paragraphs (fig. 4; [0004 - 0005], [0054]) configured to:
to receive a request for authorization to use an apparatus from a user, the user posting the request for authorization on a social networking service (SNS) (401, fig. 4; paragraphs [0030 - 0031], [0056]; Yu discloses that the person's contact information is utilized to query the social networking services to determine whether that person is part of the user's social graph and should have more access rights to shared content
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
); 
determine whether the user has a trust relationship with another user and whether the another user has a trust relationship with the apparatus (403, fig. 4; paragraphs [0030], lines 14 – 22; [0031, [0056]; Yu discloses that the social networking application 103 can query social networking platforms 107 to determine if the contacts are part of respective social networking services. For example, the social networking application 103 can utilize an application programming interface (API) of the social networking platforms 107 to determine if the person associated with the communications is a member of the social networking service or services ); and 
grant the user authorization to use the apparatus when the determination is that the user has a trust relationship with another user (407, fig. 4; paragraphs [0012], [0026], Yu discloses that calculate a trust level between a requesting user of the resource and a sharing user of the user, and to grant access rights to the resource to the requesting user if the trust level meets the requirements of the privacy level associated with the resource) and the another user has a trust relationship with the apparatus ([0056]; Yu discloses that the control logic 205 retrieves a communication history and/or resource sharing history 207 from the UE 101, which is associated with the first user. The first user may have personal information stored in the memory 213).
Yu discloses all the limitations, except for using a dedicated apparatus.
KISHIDA, in an analogous art shows the idea of granting authority to another user to use a dedicated apparatus (paragraphs [0018], [0026], [0083]; KISHIDA discloses that the user having the approval authority may permit another user to use the apparatus 20 in a range of the utilization authority of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Yu by granting authority to another user to use a dedicated apparatus as evidenced by KISHIDA for the purpose of granting the utilization authority in order to use the dedicated apparatus, thereby providing a safe and user friendly apparatus.
Regarding claim 2, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the processor grants the user the authority to use the dedicated apparatus when, on the SNS, the user requests use of the dedicated apparatus, and the other participant approves the use (Yu: paragraphs [0012], [0026]).
Regarding claim 3, Yu and KISHIDA disclose the information processing apparatus according to Claim 2, wherein a trust relationship between the user and the apparatus is created when the user posts, information related to a request for creation of the trust relationship between the user and the dedicated apparatus, and the other participant approves the creation of the trust relationship between the user and the dedicated apparatus (Yu: paragraphs [0012], [0026]), and 
wherein the processor grants the user the authority to use the dedicated apparatus, when the user posts information related to a request for use of the dedicated apparatus to the dedicated apparatus on the SNS after the trust relationship between the user and the apparatus is created (Yu: paragraphs [0012], [0026], Yu discloses that calculate a trust level between a requesting user of the resource and a sharing user of the user, and to grant access rights to the resource to the requesting user if the trust level meets the requirements of the privacy level associated with the resource).
Regarding claim 4, Yu and KISHIDA disclose the information processing apparatus according to Claim 3, wherein a participant having a trust relationship with the dedicated apparatus is allowed to post on the SNS to a display area dedicated to account information of the SNS of the apparatus, and the processor grants the user the authority to use the dedicated apparatus, when the user posts information to the display area that is related to a request for use of the dedicated apparatus after the trust relationship between the user and the apparatus is created (Yu: paragraphs [0031], [0054] [0089]).
	Regarding claim 5, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the processor grants the user the authority to use the dedicated apparatus, after the other participant creates a group, when the user posts information within the group that is related to a request for use of the dedicated apparatus, and the other participant approves the use, the group being a group to which a plurality of participants belong and in which information is exchanged only between the plurality of participants, the plurality of participants including the user, the other participant, and the dedicated apparatus (Yu: paragraphs [0012], [0026]
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
).
	Regarding claim 6, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the processor also grants the user an authority to enter a room in which the apparatus is installed when the processor grants the user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]; KISHIDA discloses that the user having the approval authority may permit another user to use the apparatus 20 in a range of the utilization authority of the user).
	Regarding claim 7, Yu and KISHIDA disclose the information processing apparatus according to Claim 2, wherein the processor also grants the user an authority to enter a room in which the 
	Regarding claim 8, Yu and KISHIDA disclose the information processing apparatus according to Claim 3, wherein the processor also grants the user an authority to enter a room in which the dedicated apparatus is installed the processor grants the user the authority to use the apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).
	Regarding claim 9, Yu and KISHIDA disclose the information processing apparatus according to
Claim 4, wherein the processor also grants the user an authority to enter a room in which the apparatus is installed when the processor grants the user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).
	Regarding claim 10, Yu and KISHIDA disclose the information processing apparatus according to Claim 5, wherein the processor also grants the user an authority to enter a room in which the apparatus is installed when the processor grants the user the authority to use the dedicated apparatus (KISHIDA: paragraphs [0018], [0026], [0083]).
Regarding claim 13, Yu and KISHIDA disclose the information processing apparatus according to Claim 1, wherein the dedicated apparatus is a multifunction apparatus having at least one of scan, print, copy and facsimile functions (KISHIDA: paragraphs [0018], [0026], [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2019/0058684; hereinafter Morrison) in view of Masayoshi KISHIDA (US 2017/0272445; hereinafter KISHIDA), and further in view of Yuki Kawasaki Yamamoto (US 2003/0037110; hereinafter Yamamoto).
	Regarding claim 11, Yu and KISHIDA disclose all the limitation in claim 6, but fails to specifically disclose, wherein after the authority to enter the room is cancelled, the processor grants the user the authority to enter the room when the user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the user and the apparatus exists.
Yamamoto, in an analogous art, discloses that wherein after the authority to enter the room is cancelled (paragraph [0157]; Yamamoto discloses that status management section 310 removes the ID, location information, and latest update time of the participant regarded to have exited the room), the processor grants the user the authority to enter the room when the user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the user and the apparatus exists (paragraphs [0134], [0172], [0195]; Yamamoto discloses that If specified-creator push notification has been subscribed to, the member management section 104 sends the message addressed to the room creator 202 and held in trust for the push subscriber 203 to the room creator 202 himself/herself as well as sends push information about the room creator 202 to the push subscriber 203).

	Regarding claim 12, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 7, wherein after the authority to enter the room is cancelled; the processor grants the user the authority to enter the room when the user posts information related to a request for entering the room to the apparatus on the SNS and a trust relationship between the user and the apparatus (Yamamoto: paragraphs [0134], [0172], [0195]).
	Regarding claim 13, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 8,  wherein, after the authority to enter the room is cancelled; the processor grants the user the authority to eraser the room when, the user posts information related to a request for entering the room to the apparatus on the SNS and the trust relationship between the user and she apparatus  exists (Yamamoto: paragraphs [0134], [0172], [0195]).
	Regarding claim 14, Yu, KISHIDA, and Yamamoto disclose the information processing apparatus according to Claim 9, wherein after the authority to enter the room is cancelled, the processor grants the user the authority to enter the room when the user posts information related to a request, for entering the room to the apparatus on the SNS and the trust relationship between the user and she apparatus exists (Yamamoto: paragraphs [0134], [0172], [0195]).

	Claims 16 – 18 incorporate substantively all the limitations of claims 1 – 15 in system and computer product form rather than apparatus form. The reasons for rejecting claims 1 – 15 apply in claims 16 – 18.  Therefore claims 16 – 18 are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457